2019 IL App (3d) 160644

                                Opinion filed March 19, 2019
     _____________________________________________________________________________

                                                 IN THE

                                    APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                  2019

     THE PEOPLE OF THE STATE OF                      )      Appeal from the Circuit Court
     ILLINOIS,                                       )      of the 9th Judicial Circuit,
                                                     )      McDonough County, Illinois,
             Plaintiff-Appellee,                     )
                                                     )      Appeal No. 3-16-0644
             v.                                      )      Circuit No. 15-CF-11
                                                     )
     JAMARIOL D. FUNCHES,                            )      Honorable
                                                     )      Richard H. Gambrell,
             Defendant-Appellant.                    )      Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE WRIGHT delivered the judgment of the court, with opinion.
           Presiding Justice Schmidt and Justice O’Brien concurred in the judgment and opinion.
           Presiding Justice Schmidt also specially concurred, with opinion.
     _____________________________________________________________________________

                                               OPINION

¶1           Defendant, Jamariol D. Funches, appeals from his conviction and sentence. Defendant

     contends that he is entitled to additional presentence custody credit. We dismiss the appeal as

     moot.

¶2                                         I. BACKGROUND

¶3           Defendant pled guilty to the offense of driving while driver’s license is suspended (625

     ILCS 5/6-303(d) (West 2014)). Pursuant to the plea agreement, defendant was placed on a term
     of 18 months of probation and ordered to serve 148 days in the county jail as a condition of

     probation.

¶4          On January 21, 2016, defendant admitted to the allegations contained in the State’s

     amended petition, alleging defendant violated the terms of his probation. On April 12, 2016, the

     trial court revoked defendant’s probation and sentenced him to two years’ imprisonment and one

     year of mandatory supervised release (MSR). The court credited defendant with presentence

     custody credit. Defendant filed a motion to withdraw his guilty plea and a motion to reduce his

     sentence. On September 20, 2016, the trial court denied both motions. Defendant filed a notice of

     appeal on October 13, 2016.

¶5          Prior to filing his opening brief in this appeal, defendant’s appellate counsel received

     eight extensions of time to file his brief. On June 29, 2018, defendant filed his opening brief.

     After the parties submitted their briefs, this court entered a minute order directing the parties to

     file a stipulation as to defendant’s current incarceration and MSR status. The parties filed a

     stipulation, which revealed that defendant was released from physical custody of the Illinois

     Department of Corrections on January 23, 2017. Defendant, however, remained on MSR until

     March 29, 2018, at which time he was completely discharged from his sentence. In other words,

     at the time defendant filed his opening brief on appeal, he was completely discharged from his

     sentence.

¶6                                              II. ANALYSIS

¶7          On appeal, defendant contends he is entitled to additional presentence custody credit. The

     State concedes that the trial court failed to correctly credit defendant with the entire time he spent

     in presentence custody. However, in spite of the State’s concession of error, the State points out

     that defendant has now completed the term of imprisonment and MSR imposed by the court.



                                                       2
       Consequently, the State contends defendant’s challenge is moot and our court should not correct

       the conceded error.

¶8            A challenge against a defendant’s sentence is moot “where defendant has completed

       serving his sentence.” People v. McNulty, 383 Ill. App. 3d 553, 558 (2008). In other words, when

       a defendant has completed his term of incarceration and MSR, a reviewing court is unable to

       render any sort of effectual relief. People v. Roberson, 212 Ill. 2d 430, 435 (2004). Here, the

       parties’ stipulation reveals that defendant completed his MSR before he filed his opening brief

       on appeal. This appeal is moot because no effectual relief can be granted on the issue raised by

       defendant in this appeal.

¶9            Recently, in People v. Cisco, 2019 IL App (4th) 160515, the Fourth District discussed the

       options to encourage less delay in similar appeals, including more judicial oversight. The

       observations made by the special concurrence in Cisco are also shared by this court.

¶ 10          Here, the record reveals that defendant was incarcerated at the time he filed his 2016

       notice of appeal. Therefore, the issues raised on appeal were not moot at the time the notice of

       appeal was filed. However, despite the State’s confession of error, we cannot grant relief to

       defendant because defendant served the entirety of his sentence before the brief was filed by

       defendant’s counsel, rendering the otherwise meritorious issue moot.

¶ 11                                         III. CONCLUSION

¶ 12          For the foregoing reasons, the appeal is dismissed.

¶ 13          Appeal dismissed.

¶ 14          PRESIDING JUSTICE SCHMIDT, specially concurring:

¶ 15          While I concur and also agree with the comments by the Cisco court, I write separately to

       point out that I believe the appellate court is powerless to remedy the situation. We have no


                                                       3
authority to micromanage (or even “macromanage”) the Office of the State Appellate Defender

(OSAD). It would seem to create an obvious conflict to give a court supervisory authority over

the offices of attorneys that appear before it. What are we going to do? Fine or jail OSAD

attorneys for contempt when they file briefs late? This hardly seems like a realistic solution.




                                                 4